Per Curiam:
Fontez Relford1 appeals, pro se , an order granting summary judgment to the Missouri Department of Corrections (DOC) on his petition seeking a declaration that DOC violated § 558.019.5 in determining his sentence structure. In his sole point on appeal, Relford argues that the motion court erred in granting summary judgment because, having initially exercised its discretion under § 558.019.5 to convert Relford's consecutive sentences to concurrent sentences, DOC's act of subsequently rescinding the conversion deprived him of his liberty interest in an earlier parole eligibility date without due process. Because DOC did not convert Relford's sentences, which were otherwise correctly calculated, we affirm. Rule 84.16(b).

In both his brief and a few documents in the legal file, Relford spells his last name "Releford"; in other documents, he spells it "Relford." Because all DOC and court-generated documents spell his last name "Relford," that is how we spell it here.